Exhibit 10.2
FIRST AMENDMENT TO AGREEMENT
     WHEREAS, Tollgrade Communications, Inc., a Pennsylvania corporation (the
“Corporation”) and Edward H. Kennedy, an individual residing in the Commonwealth
of Virginia and an employee of the Corporation (the “Executive”) have previously
entered into an agreement regarding Executive’s employment and the possibility
of a change-in-control, dated as of September 23, 2010 (the “Agreement”);
     WHEREAS, the parties desire to amend the Agreement; and
     WHEREAS, the Executive and the Corporation agree to the amendments to the
Agreement, on the date herewith.
     NOW, THEREFORE, the Corporation and the Executive, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree that the Agreement shall be amended
as follows:
            1. Section 4(e) of the Agreement shall be and hereby is deleted in
its entirety and shall have no further force and effect and in its place the
following shall be inserted:

  (e)   If any payment or payments due the Executive pursuant to this Agreement
and those which are otherwise payable or distributable to or for the benefit of
the Executive in connection with a change of control of the Corporation,
including a Change-in-Control (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, including
without limitation (i) payments, benefits and distributions pursuant to this
Agreement and (ii) deemed amounts under the Code resulting from the acceleration
of the vesting of any stock options or other equity-based incentive award) (all
such payments, benefits and distributions being referred to herein as “Contract
Payments”), result in (i) an excise tax being imposed on the Executive pursuant
to Section 4999 of the Code, or any successor federal taxing provision to such
Section 4999 (“Excise Tax”) or (ii) additional taxes being imposed on the
Executive pursuant to Section 409A of the Code, or any successor federal taxing
provision to such Section 409A (“Additional Taxes”), then the Corporation shall
pay to the Executive at the time when each Contract Payment is made, subject to
Section 4(i) and the following sentence, an amount (a “Gross-Up Payment”) such
that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes, Excise Tax and Additional Taxes imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax and Additional Taxes imposed upon the Contract Payments.
Notwithstanding the foregoing, all such amounts payable by the

 



--------------------------------------------------------------------------------



 



      Corporation pursuant to this Section 4(e) shall be paid by the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes. The Corporation shall be obligated to
pay the Gross-Up Payment to the Executive without regard to whether his
employment with the Corporation is terminated in connection with a change of
control of the Corporation, including a Change-in-Control.

          2. This amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Except as provided in this amendment,
the Agreement is, in all other respects, unchanged and is and shall continue to
be in full force and effect, and is hereby in all respects ratified and
confirmed.
Signature Page Follows

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate,
on the dates set forth below.

            TOLLGRADE COMMUNICATIONS, INC.
      By:   /s/ Joseph G. O’Brien         Name:   Joseph G. O’Brien       
Title:   VP, Human Resources        Date Signed: February 20, 2011
      EXECUTIVE
      /s/ Edward H. Kennedy       Edward H. Kennedy        Date Signed:
February 20, 2011
   

- 3 -